            Case 1:18-cv-07239-KMW Document 10 Filed 08/10/20 Page 1 of 2


                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #: __________________
--------------------------------------------------------X              DATE FILED: August 10, 2020
JOSE ANTONETTI,

                                      Petitioner,
                                                                               02-CR-1232 (KMW)
                   -against-                                                   18-CV-7239 (KMW)
                                                                                      ORDER
UNITED STATES OF AMERICA,

                                      Respondent.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

          On October 29, 2003, Petitioner Jose Antonetti pleaded guilty to two counts of conspiracy

to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951, and one count of brandishing a

firearm during a crime of violence, in violation of 18 U.S.C. § 924(c), predicated on one of the

Hobbs Act conspiracy charges.              Petitioner was sentenced to 77 months’ imprisonment on the

Hobbs Act conspiracies and 84 months’ imprisonment on the § 924(c) charge, to be served

consecutively.

          Petitioner, proceeding pro se, has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2255.         (ECF No. 47 1.)       On September 30, 2019, Petitioner filed a supplemental

brief, in which he argued that his conviction on the § 924(c) charge could not stand under the

Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019).                      (ECF No. 59.)

On August 3, 2020, the Government informed the Court that it agrees with Petitioner that his

conviction on the § 924(c) charge is invalid under Davis.                  (ECF No. 62.)

          Therefore, it is Ordered that:




   1
       All references to Petitioner’s electronic docket refer to Petitioner’s criminal docket.
         Case 1:18-cv-07239-KMW Document 10 Filed 08/10/20 Page 2 of 2




       The Court appoints CJA counsel on duty August 10, 2020, David A. Ruhnke, for the

purpose of advising Petitioner in advance of and during resentencing.

       The parties shall appear for a hearing on October 20, 2020, at which time the Government

will consent to the vacatur of the § 924(c) charge and the Court will resentence Petitioner on the

remaining counts of conviction.

       A Supplemental Presentence Investigation Report is due to the Court on October 6, 2020.

       Any sentencing submissions by Petitioner must be made by October 12, 2020, and must

state specifically whether Petitioner contests any fact in the Supplemental Presentence

Investigation Report, and whether Petitioner contests the appropriateness of the Probation

Officer’s Sentencing Recommendation.

       Probation should contact Chambers if they experience difficulty in scheduling the

presentence interview, or if the Supplemental PSR will not be completed in a timely fashion.

       Any response or other submission from the Government is due October 16, 2020.



       SO ORDERED.

Dated: New York, New York
       August 10, 2020                                       /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                                 2
